DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 January 2021 was received and considered.

Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered and are persuasive. The rejection of claim 1 and all depending claims under 35 U.S.C. §103 has been withdrawn. See paragraphs below in regards to drawing, specification, and claim objections, as well as specific response to arguments regarding rejections under 35 U.S.C. §112 and 35 U.S.C. §103. 
On page 5, applicant argues amendments to the specification overcome objections of record. On pages 6-7, applicant argues that calculation of thickness of the wall of the tube as presented in the specification is correct. On page 6, applicant argues that amendments to the drawings overcome the objection of record. On page 7, applicant argues amendments to the claims overcome all objections of record. The examiner respectfully agrees and withdraws all 
On pages 7-8 regarding rejections under 35 U.S.C. §112, applicant argues amendments overcome all 112(b) rejections of record. The examiner respectfully agrees that most of the 112(b) rejections of record are overcome by the claim amendments. However, applicant’s amendments to the claims did not overcome the following originally presented 112(b) rejections:
Page 11 of previous Non-Final Rejection: Claim 4, line 6
Page 13 of previous Non-Final Rejection: Claim 11, line 2
Pages 13-14 of previous Non-Final Rejection: Claim 12, line 6
Page 14 of previous Non-Final Rejection: Claim 13, line 10
The same rejection was applied to each of these claims. For easy reference, the examiner has included the body of the rejection below: 
“an inclination angle (qS)” is indefinite because it is unclear what this angle is in reference to (i.e. with respect to what is this angle measured?). For purposes of examination, the angle was interpreted to be half of the angle between two linear parts of the same cell, as this appears to be commensurate with the meaning set forth in the specification (that the angle is measured with respect to the longitudinal axis of the stent) and in the drawings (though the angle was mislabeled in Fig. 3 as “θs”—see objection above).
It is noted that the correction to the drawings to properly label the inclination angle qs does not address the indefiniteness of the claims themselves. The claims still do not provide an 
On pages 8-16, applicant presents arguments regarding rejections under 35 U.S.C. §103. Regarding arguments to the use of Feng beginning on Page 9, Line 11, applicant’s argument that the bridging elements of Feng do not exhibit the same preferential deformation of the claimed invention was persuasive. Feng, absent any combined features/alterations by additional references is designed for deformation to occur at the circular arc segments rather than the bridging elements, and therefore cannot perform the preferential deformation outlined in the amended claim 1 without modification. 
Regarding arguments to the use of Kale beginning on Page 12, Line 8, applicant’s argument that the reference does not explicitly teach the use of a “bioabsorbable metal” was persuasive. The disclosure of Kale does not explicitly use the term “bioabsorbable” or any synonymous term known in the art to describe a metal embodiment of the stent. Synonymous terms known in the art are only used when referencing the polymer component of stents composed of a combination of a metal and a polymer. Therefore, there is not clear motivation to use the metals disclosed by Kale for their bioabsorbability. However, applicant’s implication that Kale’s disclosure of other non-bioabsorbable metals points to the intended use of non-
Regarding arguments to the use of Limon beginning on Page 14, Line 8, applicant’s argument that the embodiment described by Limon depends on the physical characteristics of the polymer in order to provide the described protrusions was persuasive. The specific dimensional constraints of the claim necessitate a material with the same properties. However, applicant’s argument that one skilled in the art would not have turned to a reference disclosing a stent that is prepared from a polymer is not persuasive. The mechanics of crimping and deformation are the same regardless of material, and adjustment of strut width to specify where deformation occurs for a particular benefit is well-known in the art. One skilled in the art who was fabricating a metal stent would consult any reference disclosing features/practices that produce the desired benefit. As a result, the teaching of Limon as applied to previously presented claim 8, now a limitation in amended claim 1, reads on the dimensionless 
Regarding arguments to the use of Gale beginning on Page 16, applicant’s argument that the embodiment described by Gale depends on the physical characteristics of the polymer were persuasive. The specific dimensional constraints of the claim, including all constraints of the claims from which it depends, necessitate a material with the same properties. However, applicant’s argument that one skilled in the art would not have turned to a reference disclosing a stent that is prepared from a polymer is not persuasive. One skilled in the art who was fabricating a metal stent would consult any reference disclosing features/practices that produce a desired benefit.

Claim Objections
Claims 1-4, 6-7, and 9-13 objected to because of the following informalities:    
Claim 1:
Line 2: “tubular stent material” implies that the struts of the stent themselves are tubular, rather than simply material comprising a tubular member. Note that correction is also required for subsequent mentions of this element in the same/later claims.
Line 4: “circular arc part” does not make sense. An arc cannot be fully circular, only semicircular. Note that correction is also required for subsequent mentions of this element in the same/later claims.
Line 5: it is not clear if “one end” refers to the end of the stent or is defining the end of a cell itself
Line 7: introduction of “a tubular stent material” creates ambiguity as to whether the material is the same or different from the tubular stent material of the first tubular unit. This also creates antecedent basis issues later.
Line 9: introduction of “a plurality of cells” for the second tubular unit in addition to the first tubular unit creates some confusion/antecedent basis issues later on when describing them relative to one another. It is suggested to alter the terminology to “a first plurality of cells” and “a second plurality of cells” for the first and second tubular units respectively. Note that correction is also required for subsequent mentions of this element in the same/later claims.
Line 15: “alternately arranged in sequence” does not make sense, as there are only two tubular units directly claimed. It appears that applicant intends for a repeated pattern of the tubular units to define the stent, in which case clarification is needed. 
Line 18: it is unclear what “the respective neighboring tubular units” refers to in the case there are more than two tubular units. 
Line 36: “at upon stent expansion” should be “upon stent expansion”
Line 37: the colon after “(3)” has been mistakenly stricken out
Claim 2:
Lines 1-3: the phrasing implies that the thickness value belongs to the pluralities, not each cell of the pluralities. It is suggested to change the phrasing to “wherein each cell of the plurality… has a thickness”. 
Line 3: a colon should be added after “(4)”
Claim 3:
Lines 1-3: similar to claim 2, the phrasing implies that the radius of curvature belongs to the pluralities. It is suggested to change the phrasing to “wherein the circular arc part of each cell of the plurality… have a radius of curvature”. 
Line 4: a colon should be added after “(5)”
Claim 4:
Lines 1-3: similar to claims 2 and 3, the phrasing implies that the inclination angle belongs to the pluralities. It is suggested to change the phrasing to “wherein the substantially linear part of each cell of the plurality… have an inclination angle”. 
Line 4: a colon should be added after “(6)”
Claim 6:
Lines 2-5: a “substantially linear coupling part” and “curved connecting parts” are already introduced in claim 1, so additional introduction in this claim creates new structures. This creates indefiniteness issues later in the claim in lines 4 and 5 when referring back because it is unclear which 
Claim 7:
Line 2: “members is” should be “members are”
Claim 9:
Line 2: “parts in” should be “parts of”
Claim 10:
Line 4: a colon should be added after “(5)”
Claim 11:
Line 4: a colon should be added after “(6)”
Claim 12:
Line 4: a colon should be added after “(6)”
Claim 13:
Line 4: a colon should be added after “(6)”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Line 22: “can be preferentially deformed upon stent expansion” is indefinite because it is unclear whether the coupling members are deformed upon stent expansion or merely can be deformed upon stent expansion. In addition, “preferentially deformed” does not specify the nature of deformation or what this deformation is preferred over. Thus, the scope of the claim is unclear. 
Lines 24, 26, 28, and 40: “tubular stent material” is indefinite because it is unclear whether this is referencing the tubular stent material of the first tubular unit or the second tubular unit.
Lines 25 and 26: “the cells” is indefinite because it is unclear which cells are being referenced (i.e. the plurality of cells of the first tubular unit, the plurality of cells of the second tubular unit, or both). 
Lines 26 and 30: “the substantially linear cell part” is indefinite because it is unclear which substantially linear cell part is being referenced.
Claim 4:
No new rejection to claim 4 has been made. The original rejection of claim 4 in the previously filed Non-Final Rejection is maintained as 
Claim 11:
Line 2: “the substantially linear part” lacks proper antecedent basis (amended claim 1 altered this to “the substantially linear cell part” and it appears this claim was not updated accordingly).
Claim 12:
Line 2: “the substantially linear part” lacks proper antecedent basis (amended claim 1 altered this to “the substantially linear cell part” and it appears this claim was not updated accordingly).
Claim 13:
Line 2: “the substantially linear part” lacks proper antecedent basis (amended claim 1 altered this to “the substantially linear cell part” and it appears this claim was not updated accordingly).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danielle A. Stark whose telephone number is (571)272-6270.  The examiner can normally be reached on Monday through Friday from 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Danielle A. Stark/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774